ON PETITION FOR REHEARING
Following our decision, June 6, 1928, not yet published, plaintiffs in error have filed a petition for a rehearing supported by an exhaustive brief. A consideration of the petition and brief has not caused us to doubt the correctness of our decision, and we think a further discussion of the legal principles involved would be of no value.
We have never thought that any difficult or doubtful question was presented by the contention that the judgment should be reversed on the ground that the decision of the trial judge on the issue of fraud was not supported by sufficient evidence. That issue was so clearly one of fact for the trial court that we did not deem it necessary to set forth the evidence at any length. In our opinion, we said that Taylor's testimony was corroborated in some important particulars by other persons who were present at the time the bargain was made "and by the notary before whom the deed was acknowledged." It is now called to our attention that we were in error in saying that Taylor's testimony was corroborated by the notary. The notary was not a witness at the trial, although other witnesses testified as to what the notary said to Tendolle at the time the deed was acknowledged. The fact that the notary did not testify would not warrant a change in our opinion that the finding of the trial judge on the contested issue of fact cannot be disturbed by this court.
Rehearing denied.
BLUME, Ch. J., and RINER, J., concur. *Page 455